internal_revenue_service number release date index number ----------------------- ------------------------------------------------------------ ---------------------------- ------------------------------------ ---------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc intl b05 plr-134990-06 date date ------ -------- ------------------ x parent ---------------------- products ---------------------- a b dear ----- -------------- we respond to your letter dated x requesting a ruling pursuant to sec_1 e regarding the proper u s federal_income_tax treatment of hedges of parent’s foreign_currency exposure with respect to anticipated purchases of capital equipment used in its products manufacturing operations the rulings given in this letter are based on facts and representations submitted by parent and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process facts parent a u s_corporation and the common parent of an affiliated_group_of_corporations that files a federal consolidated_income_tax_return is an accrual_method taxpayer on a week taxable_year parent conducts its activities directly and through domestic and foreign subsidiaries each of which along with parent has the dollar as its functional_currency as defined in sec_985 of the internal_revenue_code_of_1986 as amended the code plr-134990-06 parent manufactures a variety of highly sophisticated technological devices including products and related components this manufacturing business requires parent to expend substantial capital to construct maintain and upgrade state-of-the-art factories parent invests a large percentage of this cost in acquiring customized equipment that it uses to manufacture and test products because products technology is continuously advancing parent’s manufacturing processes frequently become out-dated and parent must develop and implement new manufacturing processes for certain products in cycles that are typically as short as two years to acquire the necessary manufacturing and testing equipment in time to keep up with technological advances parent must forecast its manufacturing capacity needs and begin negotiating with its equipment suppliers up to five years in advance of the date that such tools will actually be delivered and placed_in_service thus parent must begin this long-range process of acquiring new equipment even before it has designed the new generation of products parent begins this long-range planning process by forecasting its production needs for the next several years parent then projects the quantity and timing of new_capital equipment purchases it will need to make to up-grade its factories to meet its production forecasts for newer products based on these projections parent enters into multi-year master procurement agreements with various equipment suppliers each such agreement sets forth the standard terms and conditions for all equipment purchase orders that parent may choose to place with the supplier that is party to the agreement during the life of the agreement which is typically three to five years these terms include a specified purchase_price for the defined types of equipment covered by the agreement although the agreement commits the equipment supplier to a maximum fixed sales_price during the term of the agreement it does not commit parent to make any specific number of purchases after entering into a procurement agreement parent will typically wait up to several years before placing actual purchase orders for specific pieces of equipment parent times the placement of such orders by forecasting when its factories will need the equipment and estimating how long it will take the supplier to manufacture the equipment suppliers generally take less than a year from the date a purchase order is placed to deliver a piece of equipment thus parent locks in a price for the equipment long before placing a specific order parent frequently enters into procurement agreements and purchases equipment from suppliers that are resident in countries outside the u s initially parent paid u s dollars to acquire equipment from these foreign suppliers when foreign suppliers priced their equipment in u s dollars the price typically reflected either compensation to the supplier for assuming the currency risk inherent in committing to a multi-year contract in non-functional currency or compensation_for the cost of hedging that foreign_currency exposure parent concluded that it would save money if it negotiated the price terms of its procurement agreements in the currency of the foreign supplier and then entered into its own currency hedges parent believed that it could forecast the quantity plr-134990-06 and timing of its equipment purchase orders more reliably than its suppliers could consequently parent believed it would cost less to hedge its own foreign_currency exposure than to compensate the supplier for assuming that risk in accordance with its current internal hedging policy parent hedges a to b of the foreign_currency exposure it expects will arise from foreign-currency priced procurement agreements parent may use a variety of hedging instruments and strategies but predominantly foreign_currency forward contracts parent structures and implements each of its foreign_currency hedges and continually monitors them so as to qualify them for hedge accounting under financial_accounting standards board statement no fa sec_133 to ensure that its designated hedging instruments as well as its hedged transactions qualify for hedge accounting under fa sec_133 parent routinely complies with the following procedures and criteria as required by fa sec_133 first at inception of the hedge parent formally documents the hedging relationship and parent’s risk management objective and strategy for undertaking the hedge such documentation includes identification of the hedging instrument the hedged transaction the nature of the risk being hedged and how the hedging instrument’s effectiveness in hedging the exposure to the hedged transaction’s variability in cash flows attributable to the hedged risk will be assessed parent also provides a reasonable basis for financial reporting purposes for how it plans to assess the hedging instrument’s effectiveness in providing this documentation parent describes the hedged forecasted transaction with sufficient specificity so that when a transaction occurs it is clear whether that transaction is or is not the hedged transaction second at both inception of the hedge and on an ongoing basis parent makes an assessment as required under fa sec_133 to ensure that the hedging relationship is expected to be highly effective in achieving offsetting cash flows attributable to the hedged risk during the term of the hedge parent re-assesses such effectiveness whenever it reports financial statements or earnings and at least every three months parent uses the cumulative dollar-offset method to assess the effectiveness of hedges both prospectively and retrospectively thus parent gauges effectiveness based on a dollar-offset ratio defined by the cumulative changes in cash flows on the hedging derivative instrument divided by the forecasted cumulative changes in cash flows on the hedged item parent uses a range for the dollar-offset ratio that is consistent with industry practice and published accounting guidance third parent identifies the hedged transaction as a single transaction or a group of individual transactions provided that if the hedged transaction is a group of individual transactions those individual transactions share the same risk exposure for which they are designated as being hedged thus parent does not aggregate and treat as a single hedged transaction expected purchases with different forecasted probabilities plr-134990-06 fourth parent makes an assessment as required under fa sec_133 to ensure that the hedging relationship is probable with respect to this probability assessment parent’s treasury accounting function evaluates business forecasts and analysis provided by other functions within parent to calculate the probability of purchasing a certain amount of equipment parent’s policy is to hedge only those transactions that have at least the minimal probability of occurring that is required by fa sec_133 parent generally understands a hedged transaction to satisfy this minimum probability requirement when it has at least a to likelihood of occurring and when it is expected to occur no later than a certain number of days which varies by type of exposure after executing a hedge parent re-assesses the probability of its hedged transactions at least quarterly because fa sec_133 requires that an entity discontinue hedge accounting prospectively if the qualifying criteria are no longer met parent has three internal controls to detect instances in which projected purchases may be over-hedged first parent compiles updated equipment purchase forecasts on a quarterly basis and compares them to updated forecasts of hedge amounts second on a quarterly basis parent compares the amount of spending projected in the monthly hedge effectiveness report to the amount of parent’s latest forecast for equipment purchases third parent continuously monitors changes in business circumstances that affect future equipment purchase orders if parent detected an instance in which it were over-hedged with respect to a hedged transaction it would discontinue hedge accounting for the hedge instrument pursuant to fa sec_133 and would also take steps to eliminate the over-hedging which may include unwinding the hedge reducing the size of the hedge or selling the hedge instrument in complying with these procedures and criteria parent uses a variety of sarbanes oxley controls to ensure that its internal functions are reporting quality hedging data for purposes of evaluating equipment purchase probability hedge instrument effectiveness and potential hedging inconsistencies that might result in over-hedging such controls are monitored and tested at least annually parent has requested a ruling under the authority provided in sec_1_988-5 that it be permitted to apply the principles of the integrated hedged_executory_contract rules of sec_1_988-5 to hedges of anticipated capital equipment purchases under master procurement agreements law sec_988 of the code provides that to the extent provided in regulations if any sec_988 transaction is part of a 988_hedging_transaction all transactions which are part of such 988_hedging_transaction shall be integrated and treated as a single transaction or otherwise treated consistently for purpose of this subtitle sec_988 of the code provides that the term 988_hedging_transaction means any transaction- a entered into by the taxpayer primarily- i to manage risk of plr-134990-06 currency fluctuations with respect to property which is held or to be held by the taxpayer or ii to manage risk of currency fluctuations with respect to borrowings made or to be made or obligations incurred or to be incurred by the taxpayer and b identified by the secretary or the taxpayer as being a 988_hedging_transaction sec_1 b provides that if the taxpayer enters into a hedged_executory_contract as defined in paragraph b of this section the executory_contract and the hedge shall be integrated as provided in paragraph b of this section sec_1 b i provides that a hedged_executory_contract is an executory_contract as defined in paragraph b ii of this section that is the subject of a hedge as defined in paragraph b iii of this section provided that the following requirements are satisfied- a the executory_contract and the hedge are identified as a hedged_executory_contract as provided in paragraph b of this section b the hedge is entered into ie settled or closed or in the case of nonfunctional_currency deposited in an account with a bank or other financial_institution such currency is acquired and deposited on or after the date the executory_contract is entered into and before the accrual date as defined in paragraph b iv of this section c the executory_contract is hedged in whole or in part throughout the period beginning with the date the hedge is identified in accordance with paragraph b of this section and ending on or after the accrual date d none of the parties to the hedge are related the term related means the relationships defined in sec_267 and sec_707 e in the case of a qualified_business_unit with a residence as defined in sec_988 outside of the united_states both the executory_contract and the hedge are properly reflected on the books of the same qualified_business_unit f subject_to the limitations of paragraph b i e of this section both the executory_contract and the hedge are entered into by the same individual partnership trust estate or corporation with respect to a corporation the same corporation must enter into both the executory_contract and the hedge whether or not such corporation is a member_of_an_affiliated_group of corporations that files a consolidated_return g with respect to a foreign_person engaged in a u s trade_or_business that enters into an executory_contract or hedge through such trade_or_business all items of income and expense associated with the executory_contract and the hedge would have been effectively connected with such u s trade_or_business throughout the term of the hedged_executory_contract had this paragraph b not applied sec_1 b ii provides that except as provided in paragraph b ii b of this section an executory_contract is an agreement entered into before the accrual date to pay nonfunctional_currency or an amount determined with reference thereto in the future with respect to the purchase of property used in the ordinary course of the taxpayer's business or the acquisition of a service or services in the future or to receive nonfunctional_currency or an amount determined with reference thereto in the future with respect to the sale of property used or held_for_sale in the ordinary course of the taxpayer's business or the performance of a service or services in the future plr-134990-06 sec_1 b iii a provides that the term hedge means a deposit of nonfunctional_currency in a hedging_account as defined paragraph b iii d of this section a forward or futures_contract described in sec_1_988-1 and iii or combination thereof which reduces the risk of exchange rate fluctuations by reference to the taxpayer's functional_currency with respect to nonfunctional_currency payments made or received under an executory_contract sec_1 b iii b provides that a series of hedges as defined in paragraph b iii a of this section shall be considered a hedge if the executory_contract is hedged in whole or in part throughout the period beginning with the date the hedge is identified in accordance with paragraph b i of this section and ending on or after the accrual date a taxpayer that enters into a series of hedges will be deemed to have satisfied the preceding sentence if the hedge that succeeds a hedge that has been terminated is entered into no later than the business_day following such termination sec_1 b provides that a taxpayer must establish a record and before the close of the date the hedge is entered into the taxpayer must enter into the record a clear description of the executory_contract and the hedge and indicate that the transaction is being identified in accordance with paragraph b of this section sec_1 e provides that in his sole discretion the commissioner may issue an advance_ruling addressing the income_tax consequences of a taxpayer's system of hedging either its net nonfunctional_currency exposure or anticipated nonfunctional_currency exposure the ruling may address the character source and timing of both the sec_988 transaction s making up the hedge and the underlying transactions being hedged the procedures for obtaining a ruling shall be governed by such pertinent revenue procedures and revenue rulings as the commissioner may provide the commissioner will not issue a ruling regarding hedges of a taxpayer's investment in a foreign_subsidiary analysis when parent enters into a master procurement agreement it has no binding obligation to place any orders in the future with the supplier that is party to the agreement thus such master procurement agreements are not executory contracts and do not qualify for integrated hedging treatment under sec_1 b absent an advance_ruling to the contrary under sec_1 e parent is required to treat the financial instruments it enters into to hedge its underlying foreign_currency exposure on its procurement agreements as separate sec_988 transactions that are not integrated with the underlying equipment purchase transactions parent conducts its activities directly and through domestic and foreign subsidiaries all of which have the dollar as their functional_currency when parent enters into master parent’s highly sophisticated manufacturing business requires parent to expend plr-134990-06 procurement agreements with equipment suppliers and agrees to a fixed price in a foreign_currency for future equipment orders parent is subjecting itself to the risk of currency fluctuations in that foreign_currency with respect to transactions that have at least the minimal probability of occurring as governed by fa sec_133 for the period between the time it enters into the agreement and the time it places an order under the agreement such transactions are hereafter referred to as probable transactions accordingly when parent enters into such agreement it also acquires forward contracts and or similar financial instruments to hedge a to b of the currency risk arising with respect to such probable transactions we have determined that parent should be allowed to apply the principles of sec_1 b to integrate its hedges of underlying foreign_currency exposure with respect to its probable transactions with the probable equipment purchase transactions under its procurement agreements for the following reasons substantial capital to maintain and upgrade state-of-the-art factories that frequently become obsolete and must be replaced in maintaining and upgrading such facilities and equipment parent must anticipate its capacity needs several years in advance of ordering new equipment place for projecting its needs for manufacturing capacity and for acquiring the capital equipment required to meet those needs parent has internal controls and procedures in place to ensure that it only executes hedges of its underlying foreign_currency exposure on its procurement agreements that meet the requirements for cash_flow hedge accounting treatment under fa sec_133 specifically a parent formally documents the hedging relationship and parent’s risk management objective and strategy for undertaking the hedge b at both inception of the hedge and on an ongoing basis parent makes an assessment as required under fa sec_133 to ensure that the hedging relationship is expected to be highly effective in achieving offsetting cash flows attributable to the hedged risk during the term of the hedge c parent identifies the hedged transaction as a single transaction or a group of individual transactions provided that if the hedged transaction is a group of individual transactions those individual transactions share the same risk exposure for which they are designated as being hedged and d parent’s policy is to hedge only those transactions that have at least the minimal probability of occurring that is required by fa sec_133 and discontinues hedge accounting treatment whenever any of these criteria are no longer fully met parent routinely re-evaluates each hedge’s compliance with these requirements parent has a complex and highly disciplined long-range planning process in plr-134990-06 parent has represented that if due to a revised forecast parent no longer anticipates making a scheduled equipment purchase under a master procurement agreement parent will treat the hedge as sold for its fair_market_value for federal_income_tax purposes on the date that it makes such determination rulings the hedge meets the requirements for cash_flow hedge accounting the anticipated purchase is covered by a procurement agreement that if due to a revised forecast parent no longer anticipates making the hedged the anticipated purchase has been approved by parent pursuant to parent’s based on the information submitted and the representations made we rule as follows a conditions for applying the principles of sec_1_988-5 under the authority provided in sec_1_988-5 we grant parent permission to apply the principles of sec_1_988-5 as described in the paragraph b below to hedges of anticipated capital equipment purchases under master procurement agreements described in the facts above provided that provides for a specified purchase_price denominated in foreign_currency internal long-range planning process treatment under fa sec_133 and anticipated purchase or if the hedge fails to continue to meet the criteria for hedge accounting treatment under fa sec_133 the hedge is treated as having been sold for its fair_market_value for federal_income_tax purposes on the date that such determination is made b principles of sec_1_988-5 taxpayer shall apply the principles of sec_1_988-5 to hedges of anticipated capital equipment purchases under master procurement agreements meeting the requirements of paragraph a above as follows procurement agreement meeting the requirements of the paragraph a shall be treated as if it were an executory_contract for purposes of applying sec_1_988-5 hereafter referred to as deemed executory_contract capital equipment purchase described in paragraph b the purchase order will be treated as a continuation of the deemed executory_contract described in paragraph b when parent places an actual purchase order with respect to an anticipated an anticipated capital equipment purchase made under a master if parent terminates a purchase order described in paragraph b prior to where taxpayer takes delivery on a purchase order described in paragraph plr-134990-06 b and that order is subject_to a hedge meeting the requirements for cash_flow hedge accounting treatment under fa sec_133 any gain_or_loss on the hedge shall not be recognized but shall be an adjustment to the purchase_price of the capital equipment the delivery date the associated fa sec_133 hedge shall be treated as sold for its fair_market_value on that termination_date and any gain_or_loss shall be recognized on such date as sec_988 gain_or_loss date under a purchase order any gain_or_loss realized on such disposition determined by reference to the spot_rate on that date will not be recognized but will instead be treated as an adjustment to the purchase_price of the equipment purchased under the purchase order order described in paragraphs b and fails to meet the requirements for integrated hedging treatment under fa sec_133 the hedge will be treated as having been sold for its fair_market_value and any gain_or_loss on the hedge will be realized and recognized on such date as sec_988 gain_or_loss if parent terminates or disposes of a fa sec_133 hedge prior to the delivery if at any time a hedge associated with a procurement agreement or purchase caveats we express no opinion on any provisions of the code or regulations not specifically covered by the above ruling procedural statements this ruling is directed only to parent code sec_6110 provides that it may not be used or cited as precedent parent should attach a copy of this ruling letter to its federal_income_tax return for the taxable years to which this letter applies sincerely yours ______________________ jeffrey l dorfman branch chief branch office of associate chief_counsel international
